Case 3:18-cv-00400-RGJ-RSE Document 20 Filed 05/01/19 Page 1 of 1 PageID #: 67




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                             CIVIL ACTION NO. 3:18-cv-400-CHB
                                    [Electronically Filed]


PAYMENT ALLIANCE INTERNATIONAL, INC.                                                    PLAINTIFF

v.                                 ORDER OF DISMISSAL


FEDERAL INSURANCE COMPANY                                                           DEFENDANT

                                          *** *** *** ***

        IT IS HEREBY ORDERED AND ADJUDGED that all of the claims of Plaintiff, Payment

Alliance International, Inc., against Defendant, Federal Insurance Company, are hereby

DISMISSED in their entirety and with prejudice, with each party to bear its own costs.

        This is a final and appealable order; there being no just cause for delay of its entry.




             May 1, 2019




9795337v.1
